Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse Group I, claims 1, 3, 5-7, 9, 10, 13 and 14 and following species: 
Species A(ii): a fiber reinforcement material
Species B(iii): polymer facing layer
Species C(i): polymeric sheet
Species D(i): an adhesive material
in the reply filed on 10/11/2022 is acknowledged.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 7, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0264485 to Stepanian et al. (hereinafter “Stepanian”).
Stepanian discloses an enclosure comprising at least one wall, an interior space and a fiber reinforced aerogel which is located in or about the at least one wall (paragraph 13 and figure 1).   A polymeric sheet is provided on both surfaces of the fiber reinforced aerogel (paragraph 25 and figure 3).  
The fiber reinforced aerogel is an aerogel blanket comprising an aerogel framework and a fibrous reinforcement (paragraph 12). 
The polymeric sheet is made of polyethylene or polypropylene and each of which corresponding to the claimed facing material of a non-fluoropolymeric material (paragraph 25).  
As to claim 3, the fiber reinforced aerogel is an aerogel blanket comprising an aerogel framework and a fibrous reinforcement (paragraph 12). 
As to claims 6 and 7, the polymeric sheet is made of polyethylene or polypropylene (paragraph 25). 
As to claims 13 and 14, the fiber reinforced aerogel has a thermal conductivity greater than 15 mW/mK (paragraph 25).  This overlaps the claimed range.  
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thermal conductivity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the claimed thermal conductivity is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the fiber reinforced aerogel having a thermal conductivity in the range instantly claimed motivated by the desire to provide great thermal insulation properties for the enclosure.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 1, 3, 5, 6, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0044929 to Evans et al. (hereinafter “Evans”).
Evans discloses that a first gel composite sheet is formed by attaching a first fibrous facing sheet to one side of a first non-woven sheet by an acrylic adhesive to form a first composite material, performing a precise longitudinal segmentation to 90% or less of an original thickness of the first non-woven sheet while leaving the first fibrous facing sheet intact, and infusing the first composite material with a gel layer (paragraphs 52 and 53).  Similarly, a second gel composite sheet is formed by attaching a second fibrous facing sheet to one side of a second non-woven sheet by an acrylic adhesive to form a second composite material, performing a precise longitudinal segmentation to 90% or less of an original thickness of the second non-woven sheet while leaving the second fibrous facing sheet intact, and infusing the second composite material with a gel layer (paragraphs 52 and 53).  
Evans further discloses that a rigid panel comprises the first and second gel composite sheets secured to each other by an acrylic adhesive material such that the fibrous facing sheet of each gel composite sheet is oriented away from the bonding face (paragraphs 9, 11, 34 and 51).  The first fibrous facing sheet corresponds to the claimed first facing layer while the second fibrous facing sheet reads on the claimed second facing layer.  The fibrous facing sheet is made of a glass veil corresponding to the claimed non-fluoropolymeric material (paragraph 52).  
As to claims 5 and 6, the fibrous facing sheet comprises nylon fibers, or cotton based lycra fibers and each of which corresponding to the claimed elastic fibers (paragraph 8).  Alternatively, the fibrous facing sheet comprises polyester fibers or polyacrylonitrile fibers (paragraph 42).  
As to claim 9, a first gel composite sheet is formed by attaching a first fibrous facing sheet to one side of a first non-woven sheet by an acrylic adhesive to form a first composite material, performing a precise longitudinal segmentation to 90% or less of an original thickness of the first non-woven sheet while leaving the first fibrous facing sheet intact, and infusing the first composite material with a gel layer (paragraphs 52 and 53).  Similarly, a second gel composite sheet is formed by attaching a second fibrous facing sheet to one side of a second non-woven sheet by an acrylic adhesive to form a second composite material, performing a precise longitudinal segmentation to 90% or less of an original thickness of the second non-woven sheet while leaving the second fibrous facing sheet intact, and infusing the second composite material with a gel layer (paragraphs 52 and 53).  
In other words, the first and fibrous facing sheets are infused with the gel layer.  
As to claim 10, the first gel composite sheet is formed by attaching a first fibrous facing sheet to one side of a first non-woven sheet by an acrylic adhesive to form a first composite material (paragraphs 52 and 53). 
As to claims 13 and 14, Evans discloses the reinforced gel composite has a thermal conductivity of less than 25 m W/mK.  This overlaps the claimed range.
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thermal conductivity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the claimed thermal conductivity is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the reinforced gel composite having a thermal conductivity in the range instantly claimed motivated by the desire to provide great thermal insulation performance.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 1, 3, 5-7, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0128391 to Giacobone et al. (hereinafter “Giacobone”).  
Giacobone discloses an insulating component for garments or footwears comprising an insulating layer encapsulated by an envelope being made of elastomer material (abstract, and figure 3).  The envelope is made of two film layers made of elastomer material including polyurethane, silicone or rubber (paragraphs 48-50).  Each film layer reads on the claimed first or second facing material and each of which consisting of a non-fluoropolymeric material.  The insulating layer comprises a polyester textile felt and a framework of aerogel nanoparticles incorporated therein (paragraphs 66 and 67).   
As to claim 3, the insulating layer comprises a polyester textile felt and a framework of aerogel nanoparticles incorporated therein (paragraphs 66 and 67).   The polyester textile felt reads on the claimed fiber reinforcement material. 
As to claims 5-7, the envelope is made of two film layers made of elastomer material including polyurethane, silicone or rubber (paragraphs 48-50).  
As to claims 13 and 14, Giacobone does not specifically disclose the insulating component having a thermal conductivity in a range from 18 to 40 mW/mK.  However, it appears that the insulating component meets all structural limitations and chemistry required by the claims.  
The insulating component for garments or footwears comprises an insulating layer encapsulated by an envelope being made of elastomer material (abstract, and figure 3).  The envelope is made of two film layers made of elastomer material including polyurethane, silicone or rubber (paragraphs 48-50).  Each film layer reads on the claimed first or second facing material and each of which consisting of a non-fluoropolymeric material.  The insulating layer comprises a polyester textile felt and a framework of aerogel nanoparticles incorporated therein (paragraphs 66 and 67).   
Therefore, the examiner takes the position that the thermal conductivity would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	
	

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Giacobone as applied to claim 1 above, and further in view of WO 2013/014683 to Giovanni et al. (hereinafter “Giovanni”).
Giacobone does not explicitly disclose use of an adhesive to secure the elastomeric film layer to the aerogel insulating layer.  
Giovanni, however, discloses an insulation panel comprising a covering sheet made of fibrous material, an adhesive film and a base sheet made of aerogel insulating material (abstract).  The adhesive film comprises a hot-melt adhesive (page 3, lines 25-30).  Alternatively, the adhesive film comprises a urethane-based adhesive (page 8, lines 10-15).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive taught by Giovanni motivated by the desire to bond the elastomeric film layer to the aerogel insulating layer disclosed in Giacobone motivated by the desire to increase adhesion strength.    

Claims 1, 3, 5-7, 9, 10, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0173157 to Trifu et al. (hereinafter “Trifu”).  
Trifu discloses an insulating structure comprising a fibrous material disposed between and adhered to two polymeric film layers by an adhesive material (paragraphs 11 and 17).  The fibrous material comprises a first fibrous layer, a second fibrous layer, an aerogel layer infused into both fibrous layers (paragraph 17).  
The polymeric film is a polyethylene Tyvek® sheet corresponding to the claimed facing material of a non-fluoropolymeric material (paragraph 24). 
As to claims 5-7, the polymeric film comprises low density polyethylene (paragraph 10). 
As to claim 9, an insulating structure comprises a fibrous material disposed between and adhered to two polymeric film layers by an adhesive material (paragraphs 11 and 17).  The fibrous material comprises a first fibrous layer, a second fibrous layer, an aerogel layer infused into both fibrous layers (paragraph 17).  The aerogel layer is an aerogel framework comprising carbon black (paragraph 25).  
The carbon black reads on the claimed reinforcement. 
The laminate of the fibrous material and the polymeric film reads on the claimed facing layer. 
The aerogel layer is infused into both fibrous layers, thereby extending into at least a portion of both the first and second facing layers. 
As to claim 10, the adhesive material is an aerosol adhesive, a urethane adhesive or an acrylate adhesive (paragraph 11). 
As to claims 13 and 14, the insulating structure has a thermal conductivity of less than 20 mW/mK (claim 4). This overlaps the claimed range. 
In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 
The claim is not rendered unobvious because discovering the optimum or workable ranges involves only routine skill in the art.  Difference in the thermal conductivity will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating the claimed thermal conductivity is critical or provides unexpected results.  
Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the insulating structure having a thermal conductivity in the range instantly claimed motivated by the desire to provide great thermal insulation performance.   This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  

Claims 1, 3, 5-7, 9, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2007/0014979 to Bullock et al. (hereinafter “Bullock”). 
Bullock discloses a laminate structure for an insulation system comprising first, second and third layers of fiber reinforced aerogel material secured to each other by needle punching wherein the fibers and the aerogel in the first layer are interlaced with the fibers and aerogel in second and third layers (paragraphs 8 and 39-40).  The second layer is disposed between the first and third layers.  In other words, a portion of the aerogel framework of the second middle layer extends into at least a portion of both the first and third layers through needle punching. 
The first and third layers read on the claimed first facing material and second facing material respectively. 
The second layer reads on the claimed base layer. 
The fibers of the fiber reinforced aerogel layer comprise latex, spandex or polyethylene fibers (paragraph 10).  The fibers are consisting of a non-fluoropolymeric material.  
As to claim 2, the fiber reinforced aerogel material comprises an aerogel framework and a fiber reinforcement (paragraphs 18)
As to claims 5-7, the fibers of the fiber reinforced aerogel layer comprise latex, spandex or polyethylene fibers (paragraph 10). 
As to claim 7, a polymeric sheet is provided on the fiber reinforced aerogel layer to provide abrasion and chemical resistance for the aerogel (paragraph 27).  
As to claim 13, Bullock does not explicitly disclose the laminate structure having a thermal conductivity in a range from 18 to 40 mW/mK.  
However, it appears that the laminate structure meets all structural limitations and chemistry required by the claims.  
The laminate structure for an insulation system comprises first, second and third layers of fiber reinforced aerogel material secured to each other by needle punching wherein the fibers and the aerogel in the first layer are interlaced with the fibers and aerogel in second and third layers (paragraphs 8 and 39-40).  The second layer is disposed between the first and third layers.  In other words, a portion of the aerogel framework of the second middle layer extends into at least a portion of both the first and third layers through needle punching. 
The first and third layers read on the claimed first facing material and second facing material respectively. 
The second layer reads on the claimed base layer. 
The fibers of the fiber reinforced aerogel layer comprise latex, spandex or polyethylene fibers (paragraph 10).  The fibers are consisting of a non-fluoropolymeric material.  
The fiber reinforced aerogel material comprises an aerogel framework and a fiber reinforcement (paragraphs 18)
The fibers of the fiber reinforced aerogel layer comprise latex, spandex or polyethylene fibers (paragraph 10). 
A polymeric sheet is provided on the fiber reinforced aerogel layer to provide abrasion and chemical resistance for the aerogel (paragraph 27).  
Therefore, the examiner takes the position that the thermal conductivity in a range from 18 to 40 mW/mK would be present as like material has like property. This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 5, 6, 9, 10, 13 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 11,072,145. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent No. US 11,072,145 fully encompass the claims of the present invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2007/0026214 to Bullock et al. discloses a thermal management system comprising an insulating material and a facing material provided on the insulating material wherein the insulating material comprises multiple layers of a fiber reinforced aerogel.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788